Title: From Thomas Jefferson to Étienne Lemaire, 29 July 1804
From: Jefferson, Thomas
To: Lemaire, Étienne


               
                  
                     Dear Sir
                  
                  Monticello July 29. 1804.
               
               I find we are in immediate want of Sherry here. I will therefore thank you to pack up 240. bottles of the London Sherry you have and forward it by the first vessel from Georgetown or Alexandria to Richmond to the Address of Gibson & Jefferson merchants of that place, marking the packages T.I. Monticello.   I arrived here in good health & found my family well. I hope you will keep yourself still for the benefit of your leg. nothing but rest & time will restore it. Accept my kind salutations & good wishes
               
                  
                     Th: Jefferson
                  
               
            